PER CURIAM:
Johnny Woodard, Jr. and Carolyn J. Woodard appeal the district court’s order denying their motion for stay of the bankruptcy court’s order dismissing their Chapter 13 proceeding. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. In re: Woodard, Nos. 5:06-mc-0025; 04-04082-8-JRL (E.D.N.C. Nov. 7, 2006). We deny the motion for preparation of a transcript at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.